F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               MAR 14 1997
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                    Clerk

 WILLIAM MICHAEL FURMAN,

                Petitioner - Appellant,                       No. 96-1430
           v.                                                 D. Colorado
 J. W. BOOKER, Warden, FCI, Florence,                    (D.C. No. 96-Z-748)
 Colorado,

                Respondent - Appellee.


                               ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       William Michael Furman appeals the district court’s order dismissing without

prejudice his petition for a writ of habeas corpus under 28 U.S.C. § 2241. The district



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
court, adopting the magistrate judge’s recommendation, dismissed the petition for lack of

jurisdiction and held that Furman was required to seek relief under 28 U.S.C. § 2255

before the sentencing court. We affirm.

       Mr. Furman alleged in his petition and various other filings in the district court that

his convictions in the Eastern District of Louisiana and the District of New Mexico were

void for lack of jurisdiction, and sought immediate release from confinement. The

magistrate judge ordered Furman to show cause why he should not be required to file the

petition under 28 U.S.C. § 2255. Furman filed some documents, none of which were

responsive to the show cause order, and the magistrate judge recommended dismissal.

Furman then made numerous filings in the district court. The district court liberally

construed these documents as objections to the magistrate judge’s recommendation, found

none responsive, and dismissed Furman’s petition.

       We review de novo the district court’s dismissal of Furman’s habeas petition. See

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). In his appellate brief, Furman

alleges various violations in his prosecutions and convictions, and argues that the New

Mexico and Louisiana district courts “lacked jurisdiction to adjudicate the matters

alleged” against him. Appellant’s Br. at 20.1




       In his appellate brief, Mr. Furman alleges, without factual support, that he has
       1

been denied access to a constitutionally acceptable law library. This argument was
arguably raised below, also without support. This argument is conclusory, unsupported
and without merit. See United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994).

                                            -2-
       Section 2255 prohibits the district court from entertaining an application for a writ

of habeas corpus on behalf of a prisoner who is authorized to apply for relief under

section 2255 “if it appears that the applicant has failed to apply for relief, by motion, to

the court which sentenced him, or that such court has denied him relief, unless it also

appears that the remedy by motion is inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255; see also Bradshaw, 86 F.3d at 166. If section 2255 is

inadequate or ineffective, then a prisoner may proceed with a petition for writ of habeas

corpus under 28 U.S.C. § 2241. See Williams v. United States, 323 F.2d 672, 673 (10th

Cir. 1963).

       Mr. Furman attacks the jurisdiction of the sentencing courts, the U.S. District

Courts for the Eastern District of Louisiana and the District of New Mexico, but has not

applied to those courts for relief. Furthermore, nothing in the record leads us to conclude

that the remedy under section 2255 is inadequate or ineffective. Construing his pro se

appeal liberally as we must, Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), Mr.

Furman has failed to meet the requirements of section 2255.2



       2
        We deny Furman’s motions entitled, “Motion to Consolidate Appeal from
U.S.D.C.’s Order of Dismissal on August 28, 1996, Into No. 96-1283 and for Expedited
Hearing,” and “Objection and First Amendment Rights Petition to the U.S. Court of
Appeals for the Tenth Circuit Sitting In Common Law to Redress Grievances of Fraud on
and by the Court.” Both documents contain various rambling and unintelligible
arguments, including a claim that the district court, the Clerk of the Tenth Circuit, and
others committed fraud by using secret language in the records and not treating him as a
Christian man under the common law. These arguments are wholly without merit.

                                             -3-
      For the foregoing reasons, and those ably set forth in the magistrate judge’s

recommendation and district court’s order, we AFFIRM the district court’s order

dismissing without prejudice his petition for writ of habeas corpus under 28 U.S.C.

§ 2241.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -4-